Citation Nr: 1700081	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  09-18 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine from February 11, 2011. 

2.  Entitlement to an initial rating in excess of 20 percent for patellofemoral syndrome of the left knee from May 26, 2011.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had military service from August 1989 to April 2006.  His period of service from August 16, 1989 through April 12, 2000, has been determined to be honorable active service.  His period of service from April 13, 2000 through April 16, 2006 has been determined to be dishonorable and a bar to VA benefits.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and a December 2015 rating decision of the RO in Muskogee, Oklahoma.  Jurisdiction rests with the RO in Winston-Salem, North Carolina.  

The January 2008 rating decision granted service connection for patellofemoral syndrome of the left knee and degenerative disc disease of the lumbosacral spine and assigned an initial evaluation of 10 percent, each, effective August 17, 2006.  The December 2015 rating decision denied entitlement to service connection for PTSD.

The Veteran's increased rating claims for patellofemoral syndrome of the left knee and degenerative disc disease of the lumbosacral spine were initially before the Board in September 2011, when in pertinent part, they were remanded for additional development.  Thereafter, a November 2014 Board decision denied an initial rating in excess of 10 percent for degenerative disc disease of the lumbosacral spine, prior to February 11, 2011, granted an initial rating of 20 percent but not higher for degenerative disc disease of the lumbosacral spine from February 11, 2011, denied a separate initial rating in excess of 20 percent for left lower extremity radiculopathy, denied an initial rating in excess of 10 percent for patellofemoral syndrome of the left knee, prior to May 26, 2011, and granted an initial rating of 20 percent but not higher for patellofemoral syndrome of the left knee from May 26, 2011.

The Veteran appealed the Board's November 2014 decision to the United States Court of Appeals for Veterans Claims (Court), which in August 2015, granted a Joint Motion for Partial Remand (JMPR) of the parties (VA Secretary and the Veteran), and vacated the Board's decision to the extent that it denied an initial rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine from February 11, 2011 and denied an initial rating in excess of 20 percent for patellofemoral syndrome of the left knee from May 26, 2011, and remanded the case pursuant to 38 U.S.C. § 7252 (a) for re-adjudication consistent with the Motion.  The remainder of the November 2014 Board decision remained undisturbed.  These matters were again before the Board in December 2015 when they were again remanded for further evidentiary development.  They now return for appellate review.  

In May 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims folder.

Since the last issuance, in March 2016, of a supplemental statement of the case, issued for entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine from February 11, 2011 and entitlement to an initial rating in excess of 20 percent for patellofemoral syndrome of the left knee from May 26, 2011, additional evidence has been associated with the record.  Specifically, in May 2016, the Veteran submitted a private psychiatric assessment, and did not waive review thereof by the Agency of Original Jurisdiction (AOJ).  However, this evidence is not relevant to the Veteran's increased rating claims on appeal.  Moreover, as discussed below the Board has only accepted jurisdiction of the Veteran's PTSD claim for the limited purpose of directing the AOJ to issue a statement of the case (SOC) for this issue, thus the AOJ will have an opportunity to consider the additional evidence in the first instance when the PTSD claim is re-adjudicated.

As noted in prior Board decisions, the Veteran has not argued, and the record does not otherwise reflect, that the disabilities at issue have rendered him unemployable.  Moreover, a review of the evidence indicates that the Veteran is employed.  Specifically, a May 2016 private psychiatric assessment reported the Veteran had been employed in food services for the past two and a half years.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised at this time.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A December 2015 rating decision, in pertinent part, denied entitlement to service connection for PTSD.  In May 2016, the Veteran submitted a timely NOD with respect to this denial.  The record does not reflect a SOC has been issued with respect to this claim.  In circumstances where a notice of disagreement (NOD) is filed, but a SOC has not been issued, the Board must remand the claim to the AOJ to direct that an SOC be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, in the circumstances presented in this case, the AOJ must issue an SOC with respect to entitlement to service connection for PTSD.  

With respect to increased ratings for degenerative disc disease of the lumbosacral spine and patellofemoral syndrome of the left knee, the Board finds the most recent March 2016 examination reports to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Specifically, with respect to degenerative disc disease of the lumbosacral spine, the March 2016 back conditions examination report, in part, documented range of motion testing and noted evidence of pain with weight bearing.  With respect to patellofemoral syndrome of the left knee the March 2016 knee and lower examination report, in part, documented range of motion testing and noted no evidence of pain with weight bearing.  However, an examination must include test of the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and for any paired joint if applicable, which were not all conducted during these examinations.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, a remand is warranted for such testing to be accomplished.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC pursuant to the NOD received in May 2016, as to the rating decision in December 2015, which the Veteran is appealing for entitlement to service connection for PTSD.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations, and afford the appropriate period for response.  Only if a timely substantive appeal is received, should this issue be forwarded to the Board for appellate consideration.

2.  Provide the Veteran with appropriate VA examination(s) to determine the current nature and severity of his service-connected degenerative disc disease of the lumbosacral spine and patellofemoral syndrome of the left knee.  The claims file and a copy of this remand must be made available to and reviewed by the examiner(s) in conjunction with the examination.  Any necessary diagnostic testing must be conducted.  All pertinent symptomatology and findings must be reported in detail. 

All ranges of motion involving the service-connected degenerative disc disease of the lumbosacral spine and patellofemoral syndrome of the left knee should be tested, and the examiner(s) should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's service-connected degenerative disc disease of the lumbosacral spine and/or patellofemoral syndrome of the left knee, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

Additionally, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the lumbosacral spine and left knee joint, and for the paired right knee joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion(s) must be given as to whether any pain associated with the Veteran's service-connected degenerative disc disease of the lumbosacral spine and/or patellofemoral syndrome of the left knee, could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner must also address any neurological symptoms due to the Veteran's service-connected degenerative disc disease of the lumbosacral spine.  (The Veteran is already service connected for left lower extremity radiculopathy).

A complete rationale must be provided for any medical opinion offered.

3.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

4.  Finally, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




